IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
CHRISTOPHER COLLIER,

              Petitioner,

v.                                                     Case No. 5D18-2142

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed September 21, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Christopher Collier, Graceville, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the February 22, 2018,

judgment and sentence rendered in Case No. 2017-CF-774 in the Circuit Court in and

for Hernando County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.


ORFINGER, EDWARDS and EISNAUGLE, JJ., concur.